317 So. 2d 623 (1975)
STATE of Louisiana
v.
Norman CLARK.
No. 56145.
Supreme Court of Louisiana.
September 8, 1975.
Writ granted. Relator is entitled to be returned to parish prison. It is ordered that he be transferred to and retained in parish prison.
DIXON and CALOGERO, JJ., assign additional concurring reasons for writ grant.
DIXON and CALOGERO, Justices, Assigning additional concurring reasons for writ grant:
An appeal suspends the execution of sentence. C.Cr.P. 913. We specifically held, in State v. Williams, 262 La. 769, 264 So. 2d 638 (1972) that there is no right to transfer a prisoner to Angola, even at his request, while his appeal is pending. State ex rel. Matthews v. Henderson, La., 292 So. 2d 496 (1974) was not intended as a departure from that rule. There, we approved the transfer of a particular prisoner because of the trial court's findings that the continued holding of the prisoner in parish prison, and because what we thought were "special circumstances," constituted a security risk.
In the absence of a showing that this applicant is a danger to himself or others in the parish prison, or other serious special circumstances, his transfer to Angola pending appeal cannot be approved. It is not sufficient to show that the parish jail is unfit or unsafe; in that case, the law specifically provides for the transfer of the prisoner to an adjoining parish. R.S. 15:706.
The law must be respected; we can no longer delay its enforcement.